Citation Nr: 1130314	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-35 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an ovarian cyst.

2.  Whether new and material evidence has been received to reopen a claim for service connection for chronic yeast infections.

3.  Whether new and material evidence has been received to reopen a claim for service connection for pelvic inflammatory disease.

4.  Entitlement to service connection for chronic yeast infections.

5.  Entitlement to service connection for adenomyosis previously claimed as pelvic inflammatory disease.

6.  Entitlement to an effective date earlier than October 3, 2003 for the grant of service connection for right carpal tunnel syndrome.

7.  Entitlement to an effective date earlier than April 1, 2005 for the award of a 30 percent rating for service-connected right carpal tunnel syndrome.

(The issue of whether a July 1992 decision of the Board of Veterans' Appeals, which denied entitlement to service connection for pelvic inflammatory disease with an ovarian cyst, should be revised or reversed on the grounds of clear and unmistakable error (CUE) is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to May 1990.  

The appeal comes before the Board of Veterans' Appeals (BVA or Board) from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  A December 2006 rating decision denied reopening the claim for service connection for pelvic inflammatory disease, ovarian cyst, and yeast infection.  The decision also awarded a temporary total rating (TTR) for right carpal tunnel syndrome, effective February 7, 2005 and increased the previously assigned 10 percent rating to 30 percent, effective April 1, 2005.  

Thereafter, the Veteran disagreed with the assigned effective date for the award of service connection for right carpal tunnel syndrome.  (An October 2004 rating decision awarded service connection for right carpal tunnel syndrome, effective October 3, 2003).  She also disagreed with the assigned effective date for the increased 30 percent rating.  A March 2008 rating decision denied the claim for an effective date earlier than October 3, 2003 for the award of service connection for right carpal tunnel syndrome.

In June 2010 the Veteran testified at a Central Office hearing in Washington D.C. before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In June 2010 and April 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  Waivers of RO jurisdiction for this evidence were received in written statements dated in June 2010 and April 2011 that are included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for chronic yeast infections and entitlement to an effective date earlier than April 1, 2005 for the award of a 30 percent rating for right carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed October 2004 rating decision, the RO denied service connection for an ovarian cyst, pelvic inflammatory disease, and yeast infections.

2.  None of the new evidence associated with the claims file since the October 2004 rating decision, when considered by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim for service connection for ovarian cysts.

3.  Additional evidence associated with the claims file since the October 2004 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for chronic yeast infections and adenomyosis (previously claimed as pelvic inflammatory disease) and raises a reasonable possibility of substantiating these claims.

4.  Service treatment records show that the Veteran was treated for pelvic pain; post service medical records note possible adenomyosis soon after the Veteran's discharge from service, and competent medical opinion finds that adenomyosis was incurred due to service and was the cause of the Veteran's pelvic pain. 

5.  In a November 2005 rating decision, the RO granted service connection for right carpal tunnel syndrome effective October 3, 2003, the date the Veteran's request for a revision of a prior rating decision was received.  In December 2005 the Veteran filed a notice of disagreement with the assigned effective date and filed a claim for a higher rating.  A statement of the case was issued in April 2006 regarding the assigned effective date for the award of service connection for carpal tunnel syndrome.  The Veteran did not initiate a timely appeal of the determination, and the decision became final.

6.  A December 2006 rating decision assigned a temporary total rating for right carpal tunnel syndrome effective February 7, 2005 and increased the previously assigned 10 percent rating to 30 percent effective April 1, 2005.  In January 2007 the Veteran requested an effective date for the award of service connection for carpal tunnel syndrome dating back to her original claim, which was received in June 1990.


CONCLUSIONS OF LAW

1.  The October 2004 RO decision that denied the claims for service connection for an ovarian cyst, pelvic inflammatory disease, and yeast infections is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's October 2004 denial is not new and material with respect to the claim for service connection for ovarian cysts, the criteria for reopening the claim for service connection for ovarian cysts are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  As evidence received since the RO's October 2004 denial is new and material with respect to the claim for service connection for yeast infections, the claim for service connection for yeast infections is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

4.  As evidence received since the RO's October 2004 denial is new and material with respect to the claim for service connection for adenomyosis (previously claimed as pelvic inflammatory disease), the claim for service connection for adenomyosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  Adenomyosis (previously claimed as pelvic inflammatory disease) was incurred due to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

6.  The November 2005 rating decision that awarded service connection for right carpal tunnel syndrome is final, and the freestanding claim for an effective date prior to October 3, 2003 for the award of service connection for right carpal tunnel syndrome is not authorized by law.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided VCAA notice in a July 2006 letter, issued prior to the initial adjudication of the claims.  The letter advised the Veteran of what information and evidence is needed to substantiate her claims for service connection, to include the need to submit new and material evidence to reopen the previously denied claims; she was also advised of the basis for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter notified the Veteran as to what information and evidence must be submitted by her and what information and evidence will be obtained by VA.  Finally, the July 2006 letter, as well as September 2007 and November 2007 letters, advised her about how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in October 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including her service treatment records, VA and private treatment records, VA examination reports or opinions, and hearing testimony.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

In an October 2004 rating decision the RO denied reopening the claims for service connection for pelvic inflammatory disease, ovarian cyst, and yeast infection, noting that the evidence submitted did not constitute new and material evidence because it failed to show current pelvic inflammatory disease, ovarian cyst, or yeast infection that began during military service.  The Veteran was notified of the decision in correspondence dated in October 2004, and she did not appeal the decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

The evidence of record at the time of the October 2004 rating decision included statements from the Veteran and her representative; service treatment records, treatment records from the Long Beach VA Medical Center (VAMC) dated from August 1990 to January 1991, and a November 1990 VA examination report.  

The Veteran attempted to reopen her claim for service connection for pelvic inflammatory disease, an ovarian cyst, and yeast infections in June 2006.  She contends that she did not have pelvic inflammatory disease prior to service as was noted during her enlistment examination, but that it started during military service.  Alternatively, she contends that if she did have pelvic inflammatory disease prior to military service, it was aggravated by service.  Similarly, while her enlistment examination identified a history of yeast infection in 1980 without recurrence, she claims that she developed chronic yeast infections that began during military service and continued to be a chronic problem after separation.  Finally, she contends that she has chronic ovarian cysts that began during military service.  In the December 2006 rating decision, the RO denied reopening the claim for service connection for pelvic inflammatory disease, ovarian cyst, and yeast infections because the new evidence submitted failed to show that any of the claimed disabilities was permanently aggravated by military service.

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, the last final denial of the claim was the October 2004 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the October 2004 denial includes duplicate service treatment records and VA treatment records, statements and hearing testimony from the Veteran and her representative, lay statements from her mother and ex-husbands, private treatment records and statements from private medical providers, VA and fee-basis examination reports pertaining to other claims, treatment records from the New York VA Health Care System and from the Richmond VAMC, additional Long Beach VAMC treatment records, a January 2011 BVA request for an expert medical opinion and a February 2011 expert medical opinion report, and an Internet article about treatment guidelines for sexually transmitted diseases.

Most of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  With respect to the claim for service connection for ovarian cysts, however, none of this evidence is "material" for purposes of reopening the claim.  The additional VA and private treatment records and lay statements do not reflect a chronic ovarian cyst disability since an ovarian cyst was first shown in November 1988 during military service, but not evident on VA laparoscopy in January 1991.  Instead, the new evidence first shows an ovarian cyst in September 2006, which was removed during a total hysterectomy and right salpingo-oophorectomy in January 2007.  In conclusion, the Board finds the evidence added to the claims file since the October 2004 RO decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for ovarian cysts has not been received.  As such, the requirements for reopening the claim are not met, and the October 2004 denial of the claim for service connection for ovarian cysts remains final.  As the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

With respect to the claims for yeast infections and pelvic inflammatory disease, the Board finds that new medical and lay evidence raises a reasonable possibility of substantiating these claims.  The Veteran has described a history of chronic yeast infections that began during service.  She reported one yeast infection five years prior to enlistment that did not recur.  Service records reflect treatment for yeast infections, including candidiasis, monilial infection, and yeast vaginitis, on multiple occasions, and post-service treatment records show treatment for candida vaginitis, vulvovaginal candidiasis, and yeast vaginitis.  

Similarly, the February 2011 VA medical expert opined that the Veteran's complaints of pelvic pain during military service were most likely adenomyosis that at least as likely as not developed during military service.  In a post-service VA laparoscopy report dated in January 1991, the postoperative diagnosis included possible adenomyosis with slight increased size of uterus; no evidence of pelvic inflammatory disease.

As such evidence is presumed credible solely for purposes of determining whether to reopen the claims, the Board will resolve all doubt in the Veteran's favor and finds the evidence new and material sufficient to reopen the claims for service connection for yeast infections and adenomyosis (claimed as pelvic inflammatory disease).  Thus, the claims for yeast infections and adenomyosis must be reopened.

Adenomyosis on a De Novo Basis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the service treatment records clearly show that the Veteran was seen for pelvic pain.  

After a January 1991 laparoscopy, the postoperative diagnoses included possible adenomyosis.  The Board notes that although adenomyosis is not a presumptive disease, the fact that possible adenomyosis was noted on an examination conducted only eight months after discharge weighs in the Veteran's favor, especially in view of her complaints during service.  

Finally, there are two recent expert medical opinions that have determined that the most likely reason for the Veteran's pelvic pain during service was adenomyosis, and that this disability was at least as likely as not incurred during service.  The February 2011 VA medical expert reached this determination after a review of the Veteran's claims folder.  A March 2011 private examiner also reviewed the Veteran's records and determined that her chronic pelvic pain more likely than not developed during service and was due to several factors, including adenomyosis.  There are no medical opinions to the contrary.  Therefore, as there is evidence of adenomyosis during service, and expert medical opinions that relate the residuals of this disease to active service, the Board finds that entitlement to service connection for adenomyosis (formerly claimed as pelvic inflammatory disease), is warranted. 

Effective Date for Award of Service Connection

The Veteran seeks an effective date of June 1990 for the award of service connection for right carpal tunnel syndrome.

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

The effective date of an award for disability compensation will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

The Veteran filed a claim for service connection for right carpal tunnel syndrome in June 1990.  The claim was denied in a December 1990 rating decision, and she was notified of the decision in a separate letter dated in January 1991.  Though she disagreed and perfected an appeal as to other issues denied in the December 1990 rating decision, she did not express any disagreement with the denial of service connection for right carpal tunnel syndrome.

On October 3, 2003 she requested a revision of the December 1990 rating decision that denied service connection for right carpal tunnel syndrome, claiming clear and unmistakable error (CUE) in the prior rating decision.  An October 2004 rating decision determined that a revision was not warranted in the December 1990 decision to deny the claim.  She was notified of the October 2004 determination in a separate letter the same month.  She filed a notice of disagreement with that determination in March 2005, and in a November 2005 rating decision the RO awarded service connection for right carpal tunnel syndrome effective October 3, 2003, the date her claim was received.  In a single communication dated in December 2005, she expressed disagreement with the assigned effective date for the award of service connection for right carpal tunnel syndrome and requested a higher disability rating.  The RO issued a statement of the case (SOC) in April 2006 regarding the claim for an earlier effective date for the award of service connection.

Then, in June 2006 she requested a temporary total disability rating for surgery for her carpal tunnel syndrome disability.  A December 2006 rating decision awarded a temporary total rating effective February 7, 2005 and thereafter increased the previously assigned 10 percent rating to 30 percent, effective April 1, 2005. 

Two statements were received in January 2007.  In one, the Veteran's representative asked the RO to consider an earlier effective date for the 30 percent rating for carpal tunnel syndrome.  In the other, the Veteran requested "back payment from June 1990 for carpal tunnel syndrome."

In Rudd v. Nicholson, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300.

Here, the Veteran's current claim for entitlement to an earlier effective date, which was received in January 2007, was received after the November 2005 rating decision that reopened her claim and granted service connection became final.  She previously raised a claim in October 2003 alleging clear and unmistakable error in a prior decision, and that claim was adjudicated in October 2004.  She did not perfect a timely appeal of that decision.  Accordingly, the Veteran's claim for an earlier effective date for the grant of service connection for right carpal tunnel syndrome is a free-standing earlier effective date claim, and the Board must dismiss the appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103; see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the law and not evidence is dispositive, claim should be denied or the appeal to the Board terminated because of lack of legal merit or lack of entitlement under law).


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for ovarian cysts; the appeal is denied.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for yeast infections; to this extent, the appeal is allowed.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for adenomyosis, claimed as pelvic inflammatory disease; to this extent, the appeal is allowed.

Entitlement to service connection for adenomyosis, claimed as pelvic inflammatory disease, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an effective date earlier than October 3, 2003 for the grant of service connection for right carpal tunnel syndrome is denied.


REMAND

Additional development is required before deciding the claim for service connection for chronic yeast infections.  The AMC/RO should request relevant ongoing medical records from the Richmond VAMC dated from June 2009 and subsequent as well as any private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Furthermore, although the February 2011 VA expert provided an opinion as to direct incurrence of yeast infections, he did not address the possibility that a pre-existing infection was aggravated during service.  Similarly, while the March 2011 private examiner states that the Veteran has a history of yeast infection that worsened during service, she does state if this worsening was beyond the natural progression of the infection.  Therefore, the Veteran she should be afforded a VA gynecological examination and opinion to determine whether she has a chronic yeast infection disability that was caused or aggravated by military service.

Regarding the claim of entitlement to an effective date earlier than April 1, 2005 for the award of a 30 percent rating for service-connected right carpal tunnel syndrome, the Board observes that in January 2007 on the same date that the Veteran's claim for an earlier effective date for the award of service connection for carpal tunnel syndrome was received, the Veteran, through her representative, expressed disagreement with the effective date assigned for the increased 30 percent rating.  A statement of the case (SOC) has not yet been issued.  38 C.F.R. §§ 20.201, 20.302(a) (2010).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, this matter will be remanded for the issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all VA and non-VA medical care providers who treated her for yeast infections and pelvic pain, including any adenomyosis.  Of particular interest are Richmond VAMC treatment records dated from June 2009 and subsequent.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA gynecological examination performed by a gynecologist.  All indicated tests and studies are to be performed, and the reports of any tests or studies must be associated with the claims folder.  The claims folder must be made available to and be reviewed by the gynecologist in conjunction with the examination.  

Following a review of the claims folder and examination of the Veteran, the gynecologist is asked to list all currently diagnosed gynecological disabilities.  Then, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that

a) any yeast infection disability existed prior to service,
b) any yeast infection disability increased in severity beyond natural progression during service, 
c) any chronic yeast infection disability was initially incurred in service.

A medical analysis and rationale must be included with each opinion.  If the examiner is unable to express the requested opinion without resort to speculation, this should be noted, and the reasons and bases for this opinion should be included.  Any evidence that may enable to examiner to provide the opinion should be identified. 

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

4.  The RO should issue to the Veteran and her representative an SOC addressing the claim regarding entitlement to an effective date earlier than April 1, 2005 for the award of a 30 percent rating for service-connected right carpal tunnel syndrome so that the Veteran may have the opportunity to complete an appeal on this issue (if she so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


